                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Imani Hatcher et al.,

                        Plaintiffs,     Case No. 18-11986

v.                                      Judith E. Levy
                                        United States District Judge
Genesee County et al.,

                        Defendants.

________________________________/

  ORDER DENYING MOTION TO PROCEED WITH TRIAL [47]

     Before the Court is pro se Plaintiff Brian Brochu’s motion to proceed

with trial. (ECF No. 47.) Defendants responded to the motion. (ECF No.

48.) Plaintiff then filed a document that he entitled, “Intraoffice

Memorandum.” (ECF No. 49.) In these filings, Plaintiff repeats many of

the same arguments he made in his two previous post-dismissal motions

(See ECF Nos. 41, 43), both of which were denied. (ECF No. 42, 45.)

     Plaintiff’s motion is difficult to understand. The Court has

construed the Plaintiff’s filings liberally. See Erickson v. Pardus, 551 U.S.

89, 94 (2007) (“A document filed pro se is to be liberally construed[.]”
(internal quotations omitted)); and see Williams v. Curtis, 631 F.3d 380,

383 (6th Cir. 2011) (liberally construing pro se complaint). Yet, even

under this liberal standard, the Court cannot understand Plaintiff’s

motion.

      This case was dismissed on August 14, 2020 and the case is closed.

Defendants succinctly describe the events leading up to the dismissal of

this case, as follows:

      . . . Plaintiffs’ attorneys concluded at the end of discovery that
      they were unable to support the factual claims made in the
      complaint, i.e., that there was lead in the drinking water of
      the Genesee County Jail where the Plaintiffs were
      incarcerated, much less prove that any of the Plaintiffs
      suffered any harm. . . [I]nstead of dismissing the case,
      Plaintiffs’ attorneys wanted to withdraw from the case. The
      Court suggested that Plaintiffs’ attorneys had an ethical
      obligation to the Court to dismiss the case if it was not
      supported by the evidence, rather than merely withdrawing.
      After defense counsel agreed to toll the statute of limitations
      to allow Plaintiffs to find new attorneys, and to a dismissal
      without prejudice, Plaintiffs’ attorneys honored their ethical
      duty and agreed to dismiss the lawsuit. . . The August 14,
      2020 stipulation and order of dismissal was electronically
      signed by Plaintiffs’ attorneys, as well as by defense counsel.

(ECF No. 48, PageID.337–38.) The Court entered the parties’ stipulated

order dismissing the case. (ECF No. 40.) Accordingly, Plaintiff’s motion

is denied.
                                      2
     Plaintiff may not continue to file documents in this closed case. If

he continues to do so, the Court may order that he be enjoined from

making further filings without the Court’s permission (which may be

granted only upon a showing that the motion has merit and is not a

repetition of his previous filings). See Edwards v. Johns, 450 F. Supp. 2d

755, 756–57 (E.D. Mich. 2006). Should Plaintiff file another item in this

case, Defendants need not respond unless the Court orders a response.

     IT IS SO ORDERED.

Dated: May 6, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 6, 2021.

                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    3
